Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a captured image acquisition unit, a correction unit, an image display controlling unit, the storage unit, a data transfer controlling unit, a partial image storage unit, imaging apparatus in claim 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 13 objected to because of the following informalities: “the correction unit” in line 19 lacks antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,143,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the species covers the genus. 

17463792
11143874
1. An image processing apparatus comprising:

a captured image acquisition unit configured to acquire data of a captured image;

a correction unit configured to refer to a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image; and

an image display controlling unit configured to cause the corrected image to be displayed on a display panel

wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first distortion by a lens of an imaging apparatus, a displacement vector used to add second distortion to be provided to a display image to be appreciated through an eyepiece, and

wherein the correction unit corrects a captured image having the first distortion to an image having the second distortion.




10. A head-mounted display comprising:
an image processing apparatus including
a captured image acquisition unit configured to acquire data of a captured image,
a correction unit configured to refer to a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image, and

an image display controlling unit configured to cause the corrected image to be displayed on a display panel;

an imaging apparatus configured to supply a captured image to the captured image acquisition unit; and

the display panel,

wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first distortion by a lens of the imaging apparatus, a displacement vector used to add second distortion to be provided to a display image to be appreciated through an eyepiece, and

wherein the correction unit corrects a captured image having the first distortion to an image having the second distortion.


13. An image displaying method executed by an image processing apparatus, comprising:

acquiring data of a captured image;

reading out from a memory a displacement vector map 
representing, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image and referring to the displacement vector map, or calculating the displacement vectors to correct the captured image; and

causing the corrected image to be displayed on a display panel,

wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first distortion by a lens of an imaging apparatus, a displacement vector used to add second distortion to be provided to a display image to be appreciated through an eyepiece, and

wherein the correction unit corrects a captured image having the first distortion to an image having the second distortion


1. An image processing apparatus comprising:
 a captured image acquisition unit configured to acquire data of a captured image; 
a correction unit configured to refer to a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image; and 
an image display controlling unit configured to cause the corrected image to be displayed on a display panel; wherein the correction unit corrects the captured image on a basis of the displacement vectors that are different for respective primary colors represented by the display panel.
2. The image processing apparatus according to claim 1, wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first distortion by a lens of an imaging apparatus, a displacement vector used to add second distortion to be provided to a display image to be appreciated through an eyepiece, and the correction unit corrects a captured image having the first distortion to an image having the second distortion.

1. An image processing apparatus comprising:
 a captured image acquisition unit configured to acquire data of a captured image; 
a correction unit configured to refer to a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image; and 
an image display controlling unit configured to cause the corrected image to be displayed on a display panel; wherein the correction unit corrects the captured image on a basis of the displacement vectors that are different for respective primary colors represented by the display panel.
2. The image processing apparatus according to claim 1, wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first distortion by a lens of an imaging apparatus, a displacement vector used to add second distortion to be provided to a display image to be appreciated through an eyepiece, and the correction unit corrects a captured image having the first distortion to an image having the second distortion.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694